Citation Nr: 1823904	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-60 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for progressive supranuclear palsy (PSP).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for PSP.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

PSP is etiologically related to herbicide agent exposure in service.


CONCLUSION OF LAW

The criteria for service connection for PSP have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The Veteran has a current diagnosis of PSP.  He asserts that this condition is the result of his exposure to Agent Orange during service.  As noted in the December 2016 rating decision, the Veteran is presumed to have been exposed to Agent Orange as a result of his service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

For veterans exposed to an herbicide agent during service, certain diseases, including Parkinson's disease, shall be service-connected, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The evidence is clear that the Veteran has not been specifically diagnosed with Parkinson's disease.  However, private treatment records dated from February 2016 through January 2018 make several references to how his diagnosed PSP results in "Parkinsonism" or Parkinsonian syndrome.  The January 2018 records specifically describe PSP as a Parkinsonian syndrome closely related to Parkinson's disease.

Moreover, the National Academy of Sciences' Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides ("Committee") was charged in Public Law 102-4 and 107-103 to determine, to the extent that available scientific data permit meaningful determinations, whether a statistical association with herbicide agent exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era.  Further, the Committee was charged to address whether there was a plausible biological mechanism or other evidence of a causal relationship between herbicide agent exposure and the disease. 

Pursuant to this charge, the Committee published Veterans and Agent Orange Update 2014 in 2016.  The Committee judged that it was not reasonable to exclude PSP from coverage unless VA can definitively establish, on a case-by-case basis, that those symptoms are secondary to an external agent other than the herbicides sprayed in Vietnam or to a specific genetic condition.  The Committee further found suggestive evidence of an association between exposure and Parkinson-like conditions such as PSP.  National Academies of Sciences, Engineering, and Medicine, 766-767, 2016, Veterans and Agent Orange: Update 2014, Washington, DC: The National Academies Press.

In this case, there is no evidence to establish that the Veteran's PSP is secondary to either an external agent other than herbicide agents sprayed in Vietnam, or to a specific genetic condition.  A January 2018 VA opinion only made the limited finding that the onset of the Veteran's PSP occurred around an age that is typical for the condition.

Based on the Veteran's private treatment records documenting the close relationship between PSP and Parkinson's disease, as well as the findings of the Committee, the Board finds that service connection for PSP is warranted.


ORDER

Service connection for progressive supranuclear palsy is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


